DETAILED ACTION
This office action is in response to reply filed 5/19/2022.
Claims 1-8 and 10-41 are pending. Claim 9 has been canceled. Claims 4-8, 16-20, 24, 28-31 and 39-41 have been withdrawn. Claims 1, 10, 32 and 34 have been amended.
Election/Restrictions
Claims 1-3, 10-15, 21-23, 25-27 and 32-38 are allowable. The restriction requirement of invention Groups I-II and Species I-XIII , as set forth in the Office action mailed on 11/12/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I-XIII is withdrawn.  Claims 4-8, 16-20, 24, 28-31, directed to Species I-XIII no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 39-41, directed to invention Group II withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ragan Buckley (Reg. No. 78,900) on 8/8/2022.

The application has been amended as follows: 

Cancel claims 35 and 39-41.

In claim 14, lines 4-5, after “transparent conductive layer so as to permit said first electrode to be in direct contact with”, delete “a portion”, and insert —the portion—
In claim 36, lines 1-2, after “wherein”, delete “said first electrode includes a pad portion and an extension portion,”
In claim 37, lines 1-2, after “wherein”, delete “said first electrode includes a pad portion and an extension portion,”

Replace claim 32 with the following:
32.	A light-emitting diode, comprising: 
a light-emitting epitaxial layered unit which includes a first semiconductor layer, a second semiconductor layer, and a light-emitting layer sandwiched between said first and second semiconductor layers, and which has a top surface including a first electrode region and a second electrode region which includes a pad area and an extension area, said light-emitting epitaxial layered unit having a plurality of vias, each of which extends downwardly from said extension area of said second electrode region through said first semiconductor layer and said light-emitting layer to terminate at a bottom surface in said second semiconductor layer so as to permit said second semiconductor layer to be exposed; 
an insulation layer disposed on said pad area and said extension area of said second electrode region; 
a transparent conductive layer disposed on said first semiconductor layer and having a plurality of holes which are in positions corresponding to those of said vias, respectively; 
a protective layer disposed on said transparent conductive layer and extending downwardly along an inner peripheral surface of each of said vias to terminate at said bottom surface of each of said vias to permit said second semiconductor layer to be exposed; 
a first electrode disposed on said protective layer and at said first electrode region, and electrically connected to said transparent conductive layer; and 
a second electrode disposed on said protective layer and at said second electrode region, and filling said vias so as to electrically connect said second semiconductor layer, 
wherein said first electrode includes a pad portion and an extension portion, and
wherein a part of said pad portion of said first electrode is in direct contact with a portion of said first semiconductor layer at said pad area of said first electrode region. 


Allowable Subject Matter
Claims 1-8 and 10-38 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815